DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  
	Regarding claims 4 and 5, the use of parenthesis is typically reserved for reference numerals or other items helpful in understanding the claims, but not considered a part of the claims.  Regarding claim 5, Applicant should revise by stating “a value of [a] maximum height roughness (Rz) of the surface of the abrading part minus the maximum height roughness (Rz) of the surface of the groove part is 20 micrometers to 70 micrometers.  Furthermore, applicant should introduce items such as “a maximum height roughness.”  Likewise with claim 5.   
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP2014195839A) in view of Fawcett (US-6,899,602).
	Regarding claim 1, Takagi (JP2014195839A) discloses an abrasive pad (chemical-polishing pad 7) comprising an abrading part (non-groove part of the surface) and a groove part (grooves 17) on an abrasive surface (Fig. 3), wherein
a surface of the groove part comprises a non-foamed part (Fig. 3).  Takagi fails to disclose the foamed part is exposed on a surface of the abrading part.  
However, Fawcett (US-6,899,602) teaches wherein the pad is sanded down prior to being placed on a platen to increase the surface pore count [Fawcett; col. 5, lines 26-41].  Therefore, it would have been obvious to one of ordinary skill in the art to remove the top surface of Takagi to expose the foamed part on the surface thereof in order to provide an excellent surface roughness for polishing [Fawcett; col. 5, lines 55-58].

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP2014195839A) in view of Fawcett (US-6,899,602) and further in view of Hosaka (US-2005/0239380).
	Regarding claim 2, Takagi discloses the abrasive pad according to claim 1, but fails to disclose wherein a maximum height roughness (Rz) of the surface of the groove part is 10 um to 30 um, and a maximum height roughness (Rz) of the surface of the abrading part is 30 um to 100 um.
	However, Hosaka (US-2005/0239380) teaches a maximum height roughness (Rz) of the surface of the groove part is 10 um to 30 um (“surface roughness of the inner wall of the above groove(s) or recessed portion(s) is preferably 20 .mu.m or less”) [Hosaka; paragraph 0042], and a maximum height roughness (Rz) of the surface of the abrading part is 30 um to 100 um (“40 to 150 micrometers”) [Hosaka; paragraph 0018].  Since Hosaka teaches that surface roughness increases polishing rate and that a certain roughness of the channels is desired for distributing an aqueous dispersion within the channel [Hosaka; paragraph 0042], it therefore would have been obvious to one of ordinary skill in the art to make the roughness of the groove and abrading parts to be within the claimed ranges, as taught by Hosaka, in order to effect a desired polishing rate and distribute slurry better along the channels [Hosaka; paragraph 0042].  
	Regarding claim 3, Takagi discloses the abrasive pad according to claim 1, but fails to disclose a roughness of the groove part or the abrading part. 
However, Hosaka teaches an arithmetic mean (considered the arithmetic average, or simply just the mean or the average) a roughness (Ra) of the surface of the groove part is 0.1 um to 10 um (“surface roughness of the inner wall of the above groove(s) or recessed portion(s) is preferably 20 micrometers or less, more preferably 15 micrometers or less”) [Hosaka; paragraph 0042], and an arithmetic mean roughness (Ra) of the surface of the abrading part is 10 um to 45 um (“a polishing surface with an arithmetic mean roughness (Ra) of 0.1 to 15 micrometers”) [Hosaka; paragraph 0091].  Since Hosaka teaches that surface roughness increases polishing rate and that a certain roughness of the channels is desired for distributing an aqueous dispersion within the channel [Hosaka; paragraph 0042], it therefore would have been obvious to one of ordinary skill in the art to make the roughness of the groove and abrading parts to be within the claimed ranges, as taught by Hosaka, in order to effect a desired polishing rate and distribute slurry better along the channels [Hosaka; paragraph 0042].  
	Regarding claim 4, Takagi discloses the abrasive pad according to claims 1, but fails to disclose wherein a value of (the maximum height roughness (Rz) of the surface of the abrading part) - (the maximum height roughness (Rz) of the surface of the groove part) is 20 um to 70 um.
However, Hosaka teaches a maximum height roughness (Rz) of the surface of the groove part is 10 um to 30 um (“surface roughness of the inner wall of the above groove(s) or recessed portion(s) is preferably 20 .mu.m or less”) [Hosaka; paragraph 0042], and a maximum height roughness (Rz) of the surface of the abrading part is 30 um to 100 um (“40 to 150 micrometers”) [Hosaka; paragraph 0018].  Therefore, given the ranges of the prior art, the difference would be 10 micrometers (40 – 20) to 150 micrometers (150 – 0).  Since Hosaka teaches that surface roughness increases polishing rate and that a certain roughness of the channels is desired for distributing an aqueous dispersion within the channel [Hosaka; paragraph 0042], it therefore would have been obvious to one of ordinary skill in the art to make the roughness of the groove and abrading parts to be within the claimed ranges, as taught by Hosaka, in order to effect a desired polishing rate and distribute slurry better along the channels [Hosaka; paragraph 0042].  
	Regarding claim 5, Takagi discloses the abrasive pad according to claim 1, but fails to disclose wherein a value of (the arithmetic mean roughness (Ra) of the surface of the abrading part) - (the arithmetic mean roughness (Ra) of the surface of the groove part) is 5 um to 35 um.
However, Hosaka teaches an arithmetic mean (considered the arithmetic average, or simply just the mean or the average) a roughness (Ra) of the surface of the groove part is 0.1 um to 10 um (“surface roughness of the inner wall of the above groove(s) or recessed portion(s) is preferably 20 micrometers or less, more preferably 15 micrometers or less”) (wherein the “surface roughness” in this case would be an average/mean) [Hosaka; paragraph 0042], and an arithmetic mean roughness (Ra) of the surface of the abrading part is 10 um to 45 um (“a polishing surface with an arithmetic mean roughness (Ra) of 0.1 to 15 micrometers”) [Hosaka; paragraph 0091].  Therefore, given the ranges of the prior art, the difference would be substantially zero (10 – 10) to 44.9 (45 – 0.1).  Since Hosaka teaches that surface roughness increases polishing rate and that a certain roughness of the channels is desired for distributing an aqueous dispersion within the channel [Hosaka; paragraph 0042], it therefore would have been obvious to one of ordinary skill in the art to make the roughness of the groove and abrading parts to be within the claimed ranges, as taught by Hosaka, in order to effect a desired polishing rate and distribute slurry better along the channels [Hosaka; paragraph 0042].  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takagi (JP2014195839A) in view of Fawcett (US-6,899,602) and further in view of Prasad (US-2005/0215177).
Regarding claim 6, Takagi discloses the abrasive pad according to claims 1, comprising a resin foam (“a resin polishing pad”) [Takagi; paragraph 0009] formed from a thermoplastic resin (“As the resin constituting the polishing pad in the method for manufacturing the polishing pad of the present invention, a resin known in the field of the polishing pad can be used, such as a thermoplastic polyurethane resin”) [Takagi; paragraph 0022] that has a three-dimensional bubble structure (shown in 2D in Fig. 3, but must have a 3D component to some degree), but fails to disclose wherein the thermoplastic resin is at least one type of resin selected from a group of polyphenylene sulfide resin, polyethylene terephthalate resin, and polycarbonate resin.
However, Prasad (US-2005/0215177) teaches that polycarbonate resins are an obvious choice for polishing pad material and an obvious alternative to the polyurethane resin taught by Takagi [Prasad; paragraph 0012].  Therefore, it would have been obvious to try a polycarbonate resin for the pad of Takagi based on factors such as commercial availability of materials.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US-2005/0042976 and US-2014/0349554 are pertinent to claim 1.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947. The examiner can normally be reached Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL D CRANDALL/Examiner, Art Unit 3723